EXHIBIT ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this "Agreement") is entered into as of this 3rd day of March 2008 (the "Effective Date"), among Zealous Trading Group, Inc., a Nevada corporation ("Buyer") and Transfer Online Technology Development, LLC, an Oregon limited liability company (“Seller”); and and , being all of the Members of Seller (the “Members”). RECITALS WHEREAS, Seller is the owner of that certain online/electronic trading platform and any and all related intellectual property, patents, trademarks, and copies, as well as source code and software; WHEREAS, Seller desires to transfer to Buyer at the Closing (as hereinafter defined), and Buyer desires to acquire from Seller certain of Seller's assets, as more fully described herein, upon and subject to the terms and conditions contained in this Agreement; WHEREAS, the Members own all of the equity interests of Seller; WHEREAS, Buyer is not willing to enter into this Agreement without the representations, warranties and agreements of the Members set forth in this Agreement; WHEREAS, the Members desire that Seller sell such assets to Buyer and, to induce Buyer to enter into this Agreement, are willing to make the representations, warranties and agreements set forth in this Agreement. NOW, THEREFORE, in consideration of the foregoing recitals and the mutual covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Buyer and Seller, intending to be legally bound, hereby agree as set forth below. ARTICLE I DEFINITIONS Definitions.
